6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 09/17/2020. Claims 1-16 are pending in the current office action. Claims 1-2 have been amended by the applicant and claims 8-16 are new claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 5,526,859), as evidenced by Castellani et al. (US 2020/0269634 A1), in view of Munezawa et al. (US 2017/0072750 A1, used as English translation for JP2014-036015).
Regarding claims 1-2, Saito discloses a tire having the structure of a cap tread, base tread, bead apex (construed as a bead reinforcing member of a bead portion) and sidewall (construed as an adjacent member to the bead apex). 
As to the claimed composition of the tire: Saito teaches both the bead apex and sidewall are composed of a rubber composition containing an 
And on a 100 parts of rubber basis, the bead apex is composed of 0 to 3 parts of an antioxidant 6PPD - see Col 5 lines 26-32, TABLE 1. The sidewall is composed of a rubber composition containing per 100 parts of a rubber component, 2 to 5 parts of an antioxidant, see Col 4 lines 38-45.
Therefore configuring A: the content (wt%) of antioxidant in the bead apex to be 1 part by mass of the rubber component and B: the content (wt%) of the sidewall to be 4 part by mass of the rubber component would give a B/A ratio of 4 which meets the claimed 3 ≤ B/A ≤ 8 inequality.
Saito does not explicitly disclose use of the structure of a bead core or carcass. However, it is very well known in the art to configure tires to have bead cores/carcass components.
Munezawa discloses 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention, to modify the tire of Saito to have the structure of a bead core and carcass as taught by Munezawa to provide the tire of Saito with reduced weight and improved steering stability as disclosed by Munezawa.
Regarding claims 5-6, modified Saito discloses the rubber composition constituting the second bead apex 38 has E* at 70 °C of between 60 – 70 MPa, see Munezawa [0083], [0085], which meets the claimed more than 10 MPa and more than 50 MPa. Moreover, concerning the claimed ranges, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Regarding claim 10, Saito discloses the rubber composition constituting the bead apex contains 65 parts by mass of carbon black based on 100 parts by mass of the rubber component in the rubber composition, see Col 4 line 66 – Col 5 line 2. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Regarding claim 12
Regarding claims 13-15, as previously discussed, Saito discloses the bead apex and sidewall forms an B/A ratio of 4 which satisfies the claimed 4 ≤ B/A ≤ 6 inequality and where the bead apex is composed of 0 to 3 parts of an antioxidant per 100 parts of rubber, which meets the claimed 0.5 to 2.5 and 1 to 1.5 ranges. Moreover, concerning the claimed ranges, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 5,526,859), as evidenced by Castellani et al. (US 2020/0269634 A1), in view of Munezawa et al. (US 2017/0072750 A1, used as English translation for JP2014-036015), as applied to claim 1 above, and further in view of Yamamoto (JP 2004-306658 – of record).
Saito does not explicitly disclose the claimed composition tan delta properties of the bead apex. However, it is very well known in the art to configure tire’s to have certain components comprise specific tan delta values to influence a desired tire property. Therefore, one of ordinary skill in the art would look to the prior art for exemplary configurations of conventional tires to include components having desirable values of tan delta for the benefits it provides.
Yamamoto discloses to avoid the deterioration of the riding comfort, modifying the rubber composition used for the bead filler (construed as a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention, to modify the tire of Saito to have the bead apex have a tan δ at 70°C of less than 0.14 or 0.09 or less as taught by Yamamoto to provide the tire of Saito with reduced stiffness in the bead apex resulting in an improved riding comfort as disclosed by Yamamoto. Moreover, concerning the claimed ranges, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Claims 1, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over D’Sidocky et al. (US 2005/0049351 A1).
Regarding claim 1, D’Sidocky discloses a pneumatic tire having the structure of an apex – (corresponds to bead reinforcing layer), sidewall insert – (corresponds to an adjacent member adjacent to a bead reinforcing layer) and carcass ply that is moored to the bead portions, see [0008]-[0009].  
As to the composition: D’Sidocky discloses the apex and sidewall insert comprise a rubber composition (a rubber composition naturally includes a rubber component) and an amine type antioxidant, see [0014], [0034]; where the antioxidants are provided from about 1 to 5 parts per rubber phr 
While D’Sidocky does explicitly disclose the specific loadings for the apex and the sidewall insert it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of D’Sidocky to use different loadings in the sidewall insert (corresponds to an adjacent member) and the apex (corresponds to bead reinforcing layer) as D’Sidocky generally discloses the claimed range of loadings and the art recognizes that different additive loadings are commonly used in different tire components. For example a loading of 4 phr in the sidewall insert and a loading of 1 phr in the apex, results in a ratio B/A of 4 phr and remains consistent with D’Sidocky and satisfies the claimed relationship.
It is further noted with respect to the Applicants results in Table 5: The applicant experiments per Table 5, discloses a combination of the structures of a normal bead or bead reinforcing layer and a sidewall having different compositions. It appears the sidewall is the “adjacent member” and as such, it is unclear if any realized benefits are a function of a specific combination of components and/or compositions having a relationship between loadings. Also, there is no evidence that the realized benefits would not be present when the adjacent member is a sidewall insert, as opposed to a sidewall. 
Moreover, D’Sidocky does not explicitly disclose its bead portion includes the use of a bead core. However, such tire configurations are very well known in the art. Moreover, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention to include the use of bead cores as D’Sidocky discloses the carcass ply extends from bead to bead and one would easily envisioned the use of bead cores being suitable for anchoring/stabilizing the carcass plies. 
Regarding claims 7, 11: While D’Sidocky discloses the rubber composition of the apex includes the use of carbon black in an amount of about 35 to 100 phr – (corresponds to the rubber composition constituting the bead reinforcing layer contains 30 to 60 parts by mass of carbon black); it does not explicitly disclose the carbon black has a cetyltrimethylammonium bromide (CTAB) adsorption specific surface area of 30 to 50 m2/g to 50 m2/g. However, it is noted the specific carbon black used is N550 which is the same as the inventive carbon black as disclosed in the Applicant’s written description, see Table 1 and Table 2; and as such one would expect the same carbon black N550 to have a similar CTAB specific surface area in the claimed range.
 Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property is necessarily present in the prior art material. Moreover, the courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 5,526,859), as evidenced by Castellani et al. (US 2020/0269634 A1), in view of Munezawa et al. (US 2017/0072750 A1, used as English translation for JP2014-036015), in view of Yamamoto (JP 2004-306658 – of record).
Claim interpretation: As to the composition of the claimed bead reinforcing layer: the claim element “and/or” raises an irrebuttable presumption concerning the necessity of natural rubber or isoprene rubber. In particular, the “or” term releases the claim of patent protection for a combination of natural and isoprene rubber and thus for the purposes of this examination isoprene rubber will not be considered.
Regarding claim 8, Saito teaches a tire having the structure of a cap tread, base tread, bead apex (construed as a bead reinforcing member of a bead portion) and sidewall (construed as an adjacent member to the bead apex). 
As to the claimed composition of the tire: Saito teaches both the bead apex and sidewall are composed of a rubber composition containing an 
Therefore configuring A: the content (wt%) of antioxidant in the bead apex to be 1 part by mass of the rubber component and B: the content (wt%) of the sidewall to be 4 part by mass of the rubber component would give a B/A ratio of 4 which meets the claimed 3 ≤ B/A ≤ 8 inequality.
Saito does not explicitly disclose use of the structure of a bead core or carcass nor the claimed composition tan delta/modulus properties of the bead apex. However, it is very well known in the art to configure tire’s to have bead cores/carcass components and to configure certain components to have specific tan delta and modulus values to influence a desired tire property. Therefore, one of ordinary skill in the art would look to the prior art for exemplary configurations of conventional tires to include desirable values of tan delta and modulus properties for the benefits they provide.
Munezawa discloses a pneumatic tire 2 comprising a tread 4, a sidewall 8, a bead portion 12 having a bead core 34, a first apex 36, a second apex 38 – (corresponds to a bead reinforcing layer reinforcing the bead portion 
Yamamoto discloses to avoid the deterioration of the riding comfort, modifying the rubber composition used for the bead filler (construed as a bead apex/ bead reinforcing layer), see [0004]; wherein a favorable composition having a (tan δ) measure of 0.08 at temperatures between 20° – 80° is obtained, see [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention, to modify the tire of Saito to have the structure of a bead core and carcass and configure the rubber composition of the bead apex to have an E*at 70 °C of more than 50 MPa as taught by Munezawa; and configure the bead apex to have a tan δ at 70°C of less than 0.09 as taught by Yamamoto to provide the tire of Saito with reduced stiffness in the bead apex resulting in an improved riding comfort and steering stability as disclosed by Matsumoto and Yamamoto. Moreover, concerning the claimed ranges, it has been held that obviousness .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 5,526,859), as evidenced by Castellani et al. (US 2020/0269634 A1), in view of Munezawa et al. (US 2017/0072750 A1, used as English translation for JP2014-036015).
Claim interpretation: As to the composition of the claimed bead reinforcing layer: the claim element “and/or” raises an irrebuttable presumption concerning the necessity of natural rubber or isoprene rubber. In particular, the “or” term releases the claim of patent protection for a combination of natural and isoprene rubber and thus for the purposes of this examination isoprene rubber will not be considered.
Regarding claim 9, Saito teaches a tire having the structure of a cap tread, base tread, bead apex (construed as a bead reinforcing member of a bead portion) and sidewall (construed as an adjacent member to the bead apex). 
As to the claimed composition of the tire: Saito teaches both the bead apex and sidewall are composed of a rubber composition containing an amine type antioxidant 6PPD and natural rubber, see Col 5 lines 26-32, Col 4 lines 38-45, Table 1, Col 10 lines 61-62; and as evidenced by Castellani “6PPD is the aromatic amine antioxidant”, see Castellani - TABLE 5. 
Moreover, on a 100 parts of rubber basis, the bead apex is composed of 0 to 3 parts of an antioxidant 6PPD - see Col 5 lines 26-32, TABLE 1. And the sidewall is composed of a rubber composition containing per 100 parts of a rubber component, 2 to 5 parts of an antioxidant, see Col 4 lines 38-45.
Therefore configuring A: the content (wt%) of antioxidant in the bead apex to be 1 part by mass of the rubber component and B: the content (wt%) of the sidewall to be 4 part by mass of the rubber component would give a B/A ratio of 4 which meets the claimed 3 ≤ B/A ≤ 8 inequality.
Saito does not explicitly disclose use of the structure of a bead core or carcass. However, it is very well known in the art to configure tire’s to have bead cores/carcass components.
Munezawa discloses 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention, to modify the tire of Saito to have the structure of a bead core and carcass as taught by Munezawa to provide the tire of Saito with tire weight reduction while improving steering stability as disclosed by Matsumoto.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 5,526,859), as evidenced by Castellani et al. (US 2020/0269634 A1), in view of Munezawa et al. (US 2017/0072750 A1, used as English translation for JP2014-036015), as applied to claim 1 above and further in view of Miyazaki (US 2012/0234452 A1).
Regarding claim 16, Saito does not explicitly disclose the use of an inorganic filler. However, it is very well known in the art to configure tire’s to have certain components comprise specific additive to influence a desired tire property. Therefore, one of ordinary skill in the art would look to the prior art for exemplary configurations of conventional tires to include components having desirable additives which provided benefits for the tire.
 Miyazaki discloses a rubber composition for a bead apex which includes the use of an inorganic filler, whereby the processability of the matrix is improved while the handling stability and fuel economy of the tire is maintained, see [0035].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention, to form the . 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                        
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749